Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 7/28/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of an integrated-type microneedle patch an active ingredient portion containing an active ingredient that consists of a drug or a functional cosmetic ingredient; and a patch unit including a protective patch layer covering the active ingredient portion and protecting skin after a skin puncture procedure, wherein the active ingredient portion is located toward the skin with respect to the protective patch layer, and the needle base is located opposite to the skin with respect to the protective patch layer, whereby the needle unit is separated from the patch unit after the skin puncture procedure using the microneedles is performed, wherein the microneedle patch further comprises: a buffer portion interposed between the needle base and the protective patch layer, and having a shape surrounding the array of the microneedles to protect the array of the microneedles, the buffer portion being configured to be compressed or collapse when the needle unit is pressed such that a height thereof is lowered; 2AMENDMENT16/474,262Atty. Dkt: TSP-124NPa first adhesive portion bonding the needle base and the buffer portion; and a second adhesive portion bonding the buffer portion and the protective patch layer, wherein an adhesive force exerted by the first adhesive portion is stronger than an adhesive force exerted by the second adhesive portion such that when the needle unit is separated, the buffer portion is separated together therewith, as recited in claim 1, in combination with the other elements recited in the independent claim(s)
The closest relevant art is: U.S.  Publication No. 2008/0214952 to Mir et al., which discloses an integrated-type microneedle patch (patch 102; Figs, 12A-12C), comprising: a needle unit (formed by substrate 76 and microneedles 98) including an array of microneedles (microneedles 98) for skin puncturing (skin 36), and a needle base (substrate 76) supporting the array of the microneedles (microneedles 98); an active ingredient portion (encapsulated allergens 100) containing an active ingredient that consists of a drug (drugs can be allergens) or a functional cosmetic ingredient; and a patch unit (sealing layer 92) including a protective patch layer (sealing layer 92 is a protective patch layer, see paragraph 47) covering the active ingredient portion (encapsulated allergens 100, from the bottom/skin side at least) and protecting skin after a procedure (paragraph 4748 and Fig. 12D2), wherein the active 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783